Citation Nr: 1740900	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  15-28 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to July 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

Additional evidence was added to the record following the July 2015 statement of the case. This evidence essentially duplicates information already of record or relates to the Veteran's claim of service connection for gastric adenocarcinoma. Under these circumstances, a remand for a supplemental statement of the case is not required. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. In September 2009, VA denied service connection for hypertension. The Veteran did not appeal the decision, and evidence or information relevant to the issue was not received within the one-year appeal period.

2. The evidence associated with the record since the September 2009 decision is cumulative and does not relate to an unestablished fact or raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The September 2009 rating decision denying service connection for hypertension is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016). 

2. Evidence received subsequent to the September 2009 rating decision is not new and material, and the claim for service connection for hypertension is not reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the September 2017 Appellant's Brief, the representative argued that VA failed its duty to assist by failing to provide an adequate medical opinion. The Board acknowledges this argument, but notes that the duty to provide a medical examination or obtain a medical opinion applies to a claim to reopen a finally adjudicated claim only if new and material evidence is presented or secured. 38 C.F.R. § 3.159(c)(4)(iii). As discussed below, the Board does not find new and material evidence sufficient to reopen the claim and a VA examination and/or opinion is not warranted.  On review, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In September 2009, VA denied entitlement to service connection for hypertension, based on findings that it was not associated with exposure to herbicide agents, that it was not shown in the service treatment records, and that there was no medical evidence of hypertension manifested to a compensable degree within one year following discharge from active service. The Veteran did not appeal this decision and new and material evidence was not received within the one-year appeal period. Thus, the decision is final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In March 2013, the Veteran submitted a VA Form 21-526b, Veteran's Supplemental Claim for Compensation, requesting to reopen his claim for hypertension due to Agent Orange exposure in Vietnam. 

In April 2014, VA determined that the claim for service connection for hypertension remained denied because the evidence submitted was not new and material. The Veteran disagreed with the decision and perfected this appeal. 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). "New" evidence means existing evidence not previously submitted to agency decisionmakers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board. Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000). In determining whether evidence is new and material, the credibility of the new evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.

Relevant evidence at the time of the final September 2009 rating decision included the Veteran's claim, service treatment and personnel records, and VA medical records and examinations.

In February 2008, the Veteran indicated he wanted to claim service connection for hypertension due to his service in Vietnam. Service records confirm the Veteran served in the Republic of Vietnam during the relevant time period and exposure to herbicide agents is presumed. See 38 C.F.R. § 3.307(a)(6)(iii) (2016).

Service treatment records are negative for any complaints, findings, or diagnosis of hypertension. 

The Veteran underwent a VA examination in October 1972 and at that time, his blood pressure was reported as 130/80. In an August 1981 Report of Medical History, completed in connection with a reserve components examination, the Veteran denied having high blood pressure. On physical examination, his blood pressure was reported as 124/88. In an October 1982 VA examination, the Veteran reported hypertension. 

Subsequent VA medical records show treatment for hypertension. A December 2008 VA record indicates the Veteran intended to add hypertension as a service-connected disability secondary to Agent Orange exposure. 

Relevant evidence added to the record since the final September 2009 rating decision includes the Veteran's claim to reopen, as well as additional VA and private medical records. 

In a July 2013 statement, Dr. S.R. stated that the Veteran has been taking blood pressure medication since 2007. 

In June 2014, the Veteran submitted a VA treatment record showing an additional medication was added for hypertension. VA treatment records continue to show treatment for hypertension. 

On review, the additional medical evidence is cumulative. See Anglin, supra. That is, there was evidence of hypertension at the time of the prior decision, and evidence since that time merely shows a continued diagnosis and treatment for same. The Veteran has not submitted new evidence relating to an unestablished fact (i.e., evidence showing in-service complaints or findings of hypertension, evidence showing hypertension manifested to a compensable degree within one year of discharge, or evidence otherwise suggesting a relationship to active military service or events therein, to include Agent Orange exposure). Stated differently, at the time of the prior decision there was evidence of a current disability but no evidence of in-service disease or of a nexus to service other than the Veteran's lay contention. There has since been no medical evidence received to reconsider this determination.

In this regard, the Board would point out that the Veteran's lay contentions have been fully considered in determining whether to reopen his claim. Lay evidence in some instances may certainly rise to the level of relating to an unestablished fact necessary to substantiate, and raising a reasonable possibility of reopening, a claim. See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (a lay person is competent to identify tinnitus). Other disabilities by their nature and complexity, however, are not capable of lay substantiation. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (a lay person is not competent to identify rheumatic fever). The Board finds that hypertension falls into the latter category, of diseases of greater complexity not capable of lay substantiation. Notably, Note 1 of 38 C.F.R. § 4.104, Diagnostic Code 7101 indicates that hypertensive vascular disease (hypertension and isolated systolic hypertension) must be confirmed by readings (systolic and diastolic) taken two or more times on at least three different days. Such blood pressure testing is the province of medical professionals, and the Veteran possesses neither the training nor the credentials necessary to competently conduct and report the results of such testing. His lay contentions, therefore, fall well short of relating to an unestablished fact necessary to substantiate, and raising a reasonable possibility of reopening, the claim in question.

Overall, the Veteran has not presented evidence, medical or otherwise, previously not of record that relates to an unestablished fact necessarily to substantiate a claim for service connection for hypertension. As the evidence does not raise a reasonable possibility of reopening the claim, the appeal to reopen this claim must be denied.


ORDER

The application to reopen the claim for service connection for hypertension is denied. 



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


